Mr. JUSTICE SIMON dissenting: The focus in this case should be on the circumstances existing at the time when Mr. Ingersoll last amended the trust rather than when he created it or when he amended it in 1956. The settlor’s intention is to be determined as of the time of the creation of the trust, to be sure (Continental Illinois National Bank & Trust Co. v. Clancy (1959), 18 Ill. 2d 124, 127, 163 N.E.2d 523, 526.) However, where an existing trust is amended by codicil or restated, the creation is considered to come as of the date of the last amendment. That is the settled rule of will construction (Knight v. Bardwell (1865), 32 Ill. 2d 172, 175, 205 N.E.2d 249, 251), and it applies to trust construction as well (Continental Illinois National Bank & Trust Co. v. Griffin (1970), 124 Ill. App. 2d 334, 337, 260 N.E.2d 281, 283). The problem in this case therefore is not that of a beneficiary which becomes dormant after the trust is created but is survived by a superior entity, as the majority views it. Rather, the problem is that of a named beneficiary, Girl Scouts of Canton, which did not even exist when the trust was last amended. The majority looks at the prerift situation in 1956 when the already-created trust was first amended to add a gift to the Girl Scouts of Canton. But in 1967, when the trust clause as it pertained to the Girl Scouts of Canton was last amended, and in 1972 when other provisions of the trust agreement were amended and the instrument was put into its final form, the rift over autonomy had already occurred and there was no effective Girl Scout organization in Canton. The majority points to evidence, excluded by the trial court, showing that Mr. Ingersoll was aware of that fact, and yet continued to retain the Girl Scouts of Canton as a beneficiary. I do not believe that this leads to the conclusion that the Kickapoo Council was to receive the gift even if no Girl Scout organization existed in Canton at the time of Mr. Ingersoll’s death. His intent can more reasonably be reconstructed and explained in this way: He was aware of the rift between the local (Girl Scouts of Canton) and regional (Kickapoo Council) scouting officials that had transformed the Girl Scouts of Canton into Camp Fire Girls. The trust instrument as a whole shows his intent to benefit the local Canton community. All but three of the beneficiaries were Canton charitable organizations, and of the three that were not, two received gifts specifically restricted to local use. The third beneficiary was the Boy Scout regional council in Peoria, but its gift was limited to use at the London Mills camp located 17 miles from downtown Canton, a camp which benefited many Canton boys. It is reasonable to infer that Mr. Ingersoll made the gift to the Girl Scouts of Canton when he amended the trust in 1967 and did not change it when the trust was amended in 1972, because his hope was that the existence of the fund would provide an incentive to bring the competing scouting factions together. Only a reconciliation between them could replace the blue uniforms of the Camp Fire Girls with the green uniforms of the Girl Scouts on the streets of Canton, and only a settlement would free the trust funds for scouting. This is what I think Mr. Ingersoll hoped to bring about by his 1967 gift to the Girl Scouts of Canton. However, the lure of Mr. Ingersoll’s funding was apparently not strong enough to overcome the desire of the Canton scouting leaders for local autonomy, and so the parties must accept the consequence of their intransigence. Since there was no organization of Girl Scouts in Canton, the specific devise to Girl Scouts of Canton failed, and that income share must go to the residual taker, the Canton Park District. Even if logic and the law did not compel that the funds go to the Canton Park District as the residual taker, I would still dissent from the majority’s present formulation of the grant to the Kickapoo Council. The majority has required that the funds be used “e ° ” for the benefit of Canton area Girl Scouts.” Nevertheless, despite the repeated best efforts of the Council, the disturbing factor is that there are now and for 20 years there have been virtually no Girl Scouts in Canton. There seems little possibility that troop leaders can be found in Canton. I believe that the evidence consisting of the inability of the Girl Scouts to attract girls to their program in Canton for so many years demonstrates that the Kickapoo Council is unable to effectuate Mr. Ingersoll’s intention by benefiting Canton through Girl Scouts, for there are none and there are not likely to be any. As the award now stands, must the Kickapoo council squander the funds in futile attempts to draw Canton girls to its program? Must it allow the funds to accumulate until at some undetermined future time it or the Canton community relents and the autonomy issue is settled? Should the Kickapoo Council face the facts in Canton and petition the court for permission to divert the funds to the rest of the six-county region which it serves instead of accumulating them? The majority leaves these questions, which sparked this lawsuit, unanswered. It invites relitigation and probable re-appeal of the suit. I prefer to settle the issue now. In 1967 the settlor made a gift to Girl Scouts of Canton with the proviso that if there was no such organization in existence, the gift would go instead to the Canton Park District. It is beyond dispute that there are not now nor have there been for 20 years any Girl Scout troops in Canton. The case is simple. The Canton Park District is the proper beneficiary in accordance with Mr. Ingersoll’s stated precaution that if any beneficiary should cease to be in existence at any time, its portion of the trust income should be paid to the Canton Park District.